In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-0805-V
                                      Filed: March 8, 2019
                                         UNPUBLISHED


    SUZANNE DYER,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Guillain-
    HUMAN SERVICES,                                          Barre Syndrome (GBS)

                       Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On June 15, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered from Guillian-Barre Syndrome (“GBS”) due to
an influenza vaccine received on October 1, 2014. Petition at 1. Petitioner further
alleged that she suffered the effects of her injury for more than six months, and has not
received compensation for her injury. Petition at 1, 5. The record demonstrates that the
vaccine was administered in the United States. Ex. 1 at 1. The case was assigned to
the Special Processing Unit of the Office of Special Masters.



1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
       On March 9, 2018, a ruling on entitlement was issued, finding petitioner entitled
to compensation for GBS. On March 8, 2019, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $190,000.00. Proffer
at 2. In the Proffer, respondent represented that petitioner agrees with the proffered
award. Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer. Id.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $190,000.00 in the form of a check payable to
petitioner, Suzanne Dyer. This amount represents compensation for all damages that
would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
          IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
____________________________________
                                      )
SUZANNE DYER,                         )
                                      )
             Petitioner,              )
                                      )    No. 17-805V
      v.                              )    Chief Special Master
                                      )    Dorsey
                                      )    ECF
SECRETARY OF HEALTH AND               )
HUMAN SERVICES,                       )
                                      )
             Respondent.              )
____________________________________)

           RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.       Compensation for Vaccine Injury-Related Items

         On March 9, 2018, respondent filed a Rule 4(c) Report conceding entitlement to

compensation. Subsequently, on March 9, 2018, the Chief Special Master issued a Ruling on

Entitlement finding that petitioner is entitled to vaccine compensation. Respondent proffers

based on the evidence in the record that petitioner should be awarded $190,000.00. This

amount represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.      Items of Compensation and Form of the Award

      The parties recommend that the compensation provided to petitioner should be made

through lump sum payments as described below, and request that the Chief Special

Master’s decision and the Court’s judgment award the following: 1



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering.
A.        Petitioner’s Damages

          A lump sum payment of $190,000.00, in the form of a check payable to

petitioner, Suzanne Dyer, This amount accounts for all elements of compensation

under 42 U.S.C. § 300aa-15(a) to which petitioner would be entitled.

       B. Guardianship

          Petitioner is a competent adult. Evidence of guardianship is not required in this

case.

III.      Summary of Recommended Payments Following Judgment

       A. Lump sum paid to petitioner                  $190,000.00.

                                                Respectfully submitted,

                                                JOSEPH H. HUNT
                                                Assistant Attorney General

                                                C. SALVATORE D’ALESSIO
                                                Acting Director
                                                Torts Branch, Civil Division

                                                CATHARINE E. REEVES
                                                Deputy Director
                                                Torts Branch, Civil Division

                                                ALEXIS B. BABCOCK
                                                Assistant Director
                                                Torts Branch, Civil Division

                                                s/Linda S. Renzi
                                                LINDA S. RENZI
                                                Senior Trial Counsel
                                                Torts Branch, Civil Division
                                                U.S. Department of Justice
                                                Ben Franklin Station, P.O. Box 146
                                                Washington, D.C. 20044-0146
                                                Tel.: (202) 616-4133
DATE: March 8, 2018